Citation Nr: 0622501	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than April 16, 2004, 
for the grant of a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel 


INTRODUCTION

The veteran served on active duty from January 1986 to June 
1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 decision review officer 
decision of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Effective since August 2, 1999, the veteran has been 
service-connected for lumbosacral spine and bulging discs, 
L4-5 and L5-S1, with limitation of motion of the lumbar 
spine, rated as 40 percent disabling; Achilles tendonitis 
with limitation of motion of the right ankle, rated as 20 
percent disabling; and status post excision of torn right 
medial meniscus, rated as 10 percent disabling.

2.  Since August 2, 1999, the veteran's service connected 
disabilities have met the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

3.  The veteran has a high school diploma and worked as a 
mail handler from August 1993 to April 2002, but he has not 
worked since April 20, 2002.

4.  The evidence shows that the veteran's service-connected 
disabilities have been of such severity as to preclude 
substantially gainful employment since April 21, 2002.


CONCLUSION OF LAW

The veteran is entitled to an effective date of April 21, 
2002, but no earlier, for a total rating for compensation 
purposes based on individual unemployability.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400(o), 4.16 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Duties to Notify and Assist
VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  The veteran is 
seeking an effective date of April 22, 2002, for the grant of 
a total rating for compensation purposes based on individual 
unemployability (TDIU).  The Board finds that sufficient 
evidence is available regarding this claim to reach a 
favorable decision; thus, the Board can issue a final 
decision on this issue, and the veteran is not prejudiced by 
appellate review.

Analysis
The veteran is seeking an effective date earlier than April 
16, 2004, for the grant of entitlement to a TDIU.  Section 
5110(a) of Title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of . . . a claim for increase[] of 
compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  Section 5110(b)(2) of 
Title 38, United States Code, provides otherwise by stating 
that "[t]he effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
The rules governing effective dates for increased ratings 
apply to TDIU claims.  See Hurd v. West, 13 Vet. App. 449 
(2000).

Section 3.400(o) of Title 38, Code of Federal Regulations, 
implement United States Code sections 5110(a) and (b)(2).  
Section 3.400(o) provides for effective dates as follows:

Increases . . . (1) General.  Except as provided in 
paragraph (o)(2) of this section . . . , date of 
receipt of claim or date entitlement arose, 
whichever is later.  

(2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.  

38 C.F.R. § 3.400(o) (2005).

Accordingly, three possible dates may be assigned depending 
on the facts of the case.  First, if an increase in the level 
of disability occurred after the claim was filed, the 
effective date is the date that the increase is shown to have 
occurred (date entitlement arose).  Second, if an increase in 
disability precedes the claim by a year or less, then the 
effective date is the date that the increase is shown to have 
occurred (factually ascertainable).  Third, if an increase in 
disability precedes the claim by more than a year, then the 
effective date is the date that the claim is received (date 
of claim).  See Harper v. Brown, 10 Vet App 125, 126 (1997).

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2) (2005).

On April 22, 2002, the veteran filed a VA Form 21-8940, 
Veteran's Application of Increased Compensation Based On 
Unemployability.  The next question to be answered, in order 
to determine the effective date of grant of the TDIU, is when 
entitlement to a TDIU arose.  As the Board has determined 
that the date of the veteran's claim is April 22, 2002, he 
could be granted an effective date as early as April 22, 
2001, if it were factually ascertainable that an increase in 
disability had occurred within that year.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2005).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).

Effective since August 2, 1999, the veteran has been service-
connected for lumbosacral spine and bulging discs, L4-5 and 
L5-S1, with limitation of motion of the lumbar spine, rated 
as 40 percent disabling; Achilles tendonitis with limitation 
of motion of the right ankle, rated as 20 percent disabling; 
and status post excision of torn right medial meniscus, rated 
as 10 percent disabling.  For purposes of 38 C.F.R. 
§ 4.16(a), these disabilities are considered as one 
disability because they all affect a single body system, the 
orthopedic system.  See 38 C.F.R. § 4.16(a) (2005).  The 
combined rating for these disabilities is 60 percent.  
38 C.F.R. § 4.25, Table I (2005).  Therefore, the veteran has 
met the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a) since August 2, 
1999.

The evidence in this case shows that the veteran worked as a 
mail handler for the United States Postal Service from August 
1993 to April 20, 2002.  The veteran had completed high 
school.  He had attempted to study computer technology as 
part of a VA vocational rehabilitation program, but he was 
unsuccessful.

Records and statements from Frank Parker, Ph.D., indicate 
that he began treating the veteran on April 22, 2002, for 
diagnoses including major depressive disorder, anxiety 
disorder, and chronic pain syndrome secondary to multiple 
orthopedic concerns.  In a June 2002 letter, Dr. Parker 
opined that the veteran should not return to work because the 
veteran's irritability, low frustration tolerance, anxiety, 
depression, and chronic pain would likely be exacerbated by 
returning prematurely to work.  In an August 6, 2002 
statement, Sofjan Lamid, M.D., opined that the veteran was 
unable to perform the job of mail handler due to his multiple 
orthopedic disabilities.  In an April 2004 letter, Dr. Parker 
indicated that the veteran's chronic pain from his orthopedic 
disabilities was closely related to his major depressive 
disorder.

The veteran was not granted service connection for major 
depressive disorder and anxiety disorder prior to April 16, 
2004.  Nevertheless, it is clear that the veteran's service-
connected orthopedic disabilities resulted in severe pain and 
limited the veteran's mental capabilities at the time that he 
became unemployed in April 2002.  There is no medical opinion 
in the record that specifically addresses the veteran's 
unemployability due solely to his service-connected 
orthopedic disabilities.  Given that the veteran has severe 
service-connected orthopedic disabilities, has been 
unemployed since April 21, 2002, has been found to be an 
inappropriate candidate for VA vocational rehabilitation, and 
is receiving disability benefits from the Social Security 
Administration, the Board resolves any doubt in the favor of 
the veteran and finds that the evidence shows that the 
veteran has been precluded from substantially gainful 
employment due to his service-connected orthopedic 
disabilities since April 21, 2002.  The Board concludes 
entitlement to a TDIU arose on that date.

Therefore, the Board may assign an earlier effective date of 
April 21, 2002 for grant of a TDIU.  However, the 
preponderance of the evidence is against any effective date 
prior to that time, and the claim must otherwise be denied.  
The veteran continued to be employed until April 20, 2002.  
Because the preponderance of the evidence is against the 
assignment of an effective date prior to April 21, 2002, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361 
(2001) (the benefit of the doubt rule applies only when the 
positive and negative evidence renders a decision "too close 
to call").


ORDER

Entitlement to an effective date of April 21, 2002, but no 
earlier for a total rating for compensation purposes based on 
individual unemployability is granted, subject to the 
provisions governing the award of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


